Citation Nr: 1440543	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a service-connected thoracolumbar spine disability. 

2.  Entitlement to a separate compensable disability rating for radiculopathy of the left lower extremity prior to October 4, 2011, and a rating higher than 20 percent since October 4, 2011.

3.  Entitlement to a separate compensable disability rating for radiculopathy of the right lower extremity prior to October 4, 2011, and a rating higher than 10 percent since October 4, 2011. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1987. 

This matter comes to the Board of Veterans' Appeals (Board) from April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2010 rating decision increased the rating for the Veteran's thoracolumbar spine disability to 20 percent.   

By way of procedural history, the RO originally granted service connection for a back injury in an October 1991 rating decision and assigned a 10 percent disability rating.  The Veteran filed an increased rating claim for his low back condition in December 2009.  At the same time, he also filed a claim for service connection for a cervical spine condition secondary to his low back disability.  In the April 2010 rating decision, the RO granted an increased rating of 20 percent for evaluation of transitional vertebra at lumbosacral junction with mild levorotoscoliosis of lumbar spine, effective December 11, 2009, the date the increased rating claim was received.  The RO also denied service connection for a cervical spine condition.  The Veteran continued to appeal for a higher rating for his back disability.  AB v. Brown, 6 Vet. App. 35 (1993).  He also appealed the denial of service connection for his cervical spine disability.  In a September 2011 rating decision, the RO granted an increased 40 percent rating for evaluation of thoracolumbar spine degenerative changes and strain with L4/5 stenosis and radiating pain and numbness to bilateral lower extremities, effective December 11, 2009 (the date the increased rating claim was received).  In the same decision, the RO also granted service connection for cervical spine strain and assigned a 10 percent rating, effective December 11, 2009.  The Veteran perfected an appeal as to the rating of the thoracolumbar spine disability in October 2011, at which time he also disagreed with the ratings for pain and numbness radiating into his lower extremities.  He did not appeal the evaluation of his cervical spine disability or the effective date assigned, and therefore that issue is not before the Board.

In a March 2014 rating decision, the RO reclassified the Veteran's 40 percent disability rating, which included evaluation of orthopedic functional loss as well as neurologic components affecting both lower extremities, into separate ratings for the different components: 20 percent for neurologic functional loss of the thoracolumbar spine, 20 percent for radiculopathy of the left lower extremity, and 10 percent for the right lower extremity.  The combined rating of the Veteran's thoracolumbar spine disability remained unchanged, and the RO did not reduce the Veteran's rating for this disability.  As such, the Board has identified the issues as stated on the title page.

In seeking a higher rating for his back disability, the Veteran reports that he is unable to work due to this condition.  As such, although the RO has adjudicated the issue, the Board finds that a derivative TDIU claim is a sub-issue that must be addressed on remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, during the Veteran's June 2011 VA spine examination, he reported that he had to stop working as a result of his service-connected disabilities.  The issue of entitlement to TDIU, as well as the extraschedular aspect of the Veteran's back disability claim, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire period on appeal, considering the Veteran's pain and corresponding functional impairment, including during flare-ups, his thoracolumbar spine disability has been manifested by pain and limited range of motion with severe weekly flare-ups.

2.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to moderate incomplete paralysis of the sciatic nerve.

3.  Throughout the appeal, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a disability rating of 40 percent, but no higher, for a thoracolumbar spine disability were met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  Throughout the appeal, the criteria for a separate disability rating of 20 percent, but no higher, for radiculopathy of the left lower extremity were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2013).

3.  Throughout the appeal, the criteria for a separate disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Its notice requirements were met in a January 2010 letter.

Regarding the duty to assist, the record reflects that the Veteran's post-service VA medical records, private medical records, and records from the Social Security Administration (SSA) have been obtained.  The Board notes that the Veteran has identified VA treatment from the VA Outpatient Clinic in Mt. Vernon, Missouri, and from the VA Medical Center in Fayetteville, Arkansas.  Treatment records from both locations are associated with the claims file.  Also, in January 2014 the Veteran identified six visits to his private chiropractor dated from December 2013 to January 2014.  Although the RO did not obtain these records directly from the chiropractor, all six treatment reports from that date range were included in the Veteran's SSA records, and thus are associated with the Veteran's claims file.  The Veteran has been afforded VA examinations addressing his back disability in January 2010, March 2010 (addressing incomplete findings from the January 2010 examination), June 2011 (with July 2011 addendum), and November 2013.  The VA examination reports are adequate because they are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).    

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.  As such, the Board will address the merits of the appeal. 

Principles for Rating Disabilities 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.


Thoracolumbar Spine Disability

The Veteran's thoracolumbar spine disability is currently evaluated as 20 percent disabling.  The Veteran is seeking a higher rating for the entire appellate period.        

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id. 

Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010). 

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Note (2) provides that the "combined range of motion" refers to sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Id. 

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Based on the evidence of record, the Board finds that the assignment of a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the Veteran's thoracolumbar spine disability is warranted for the entire appeal.  

Multiple VA examinations and private examinations of the Veteran's thoracolumbar spine at various points during the period on appeal have revealed varying range of motion measurements.  See January 2010 VA spine examination (reflecting forward flexion from 0 to 60 degrees and, after repetitive motion, from 0 to 50 degrees, with pain on motion); March 2010 VA spine examination (reflecting forward flexion from 0 to 60 degrees and, after repetitive motion, from 0 to 50 degrees); June 2011 VA spine examination (reflecting forward flexion from 0 to 60 degrees, with pain beginning at 40 degrees); February 2012 private examination (reflecting forward flexion to 35 degrees with pain); November 2013 VA spine examination (reflecting forward flexion from 0 to 70 degrees, with objective evidence of painful motion beginning at 30 degrees); December 2013 private chiropractic examination (reflecting forward flexion to 15 degrees with significant pain).  

Range of motion findings show functional limitation of flexion to 30 degrees or less beginning in November 2013, with a private examination showing limitation of flexion to 35 degrees with pain as early as February 2012.  The General Rating Formula for Diseases and Injuries of the Spine specifically contemplates a 40 percent disability rating based upon these range of motion findings.  The Board notes that while the Veteran was able to forward flex to 70 degrees in November 2013, the crucial finding was that objective evidence of pain began at 30 degrees, and therefore the Veteran was functionally limited beginning at 30 degrees.

As for the earlier part of the appeal period (i.e. prior to November 2013), although the range of motion findings do not explicitly warrant a 40 percent disability rating based upon the General Rating Formula for the Spine, the Veteran has nevertheless reported significant, weekly flare-ups during that period.  See January 2010 VA spine examination report.  According to the June 2011 VA examination report, he experienced incapacitating episodes and was unable to walk more than a few yards.  The Veteran is both competent and credible in reporting these symptoms.  Given the Veteran's functional impairment of the spine prior to February 2012, including frequent, severe flare-ups, the Board finds that the criteria for a 40 percent rating are more nearly approximated during this earlier period.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-07.  

As a result, a 40 percent disability rating is warranted for the entire period on appeal, based upon the functional limitation due to weekly flare-ups during the former period and the objective range of motion findings during the latter period.  However, the assignment of a 50 percent rating is not warranted for any period on appeal because there has been no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine.  None of the VA examination reports (from January 2010, March 2010, June 2011, and November 2013) contain findings of ankylosis, nor do any of the private treatment records.  Such finding is a requirement for a rating higher than 40 percent under the General Rating Formula for Disease and Injuries of the Spine, and in this case is not shown at any point during the appellate period.     

Also, the Veteran has not been diagnosed with IVDS at any time during the appellate period.  In June 2011, the VA examiner noted that the incapacitating episodes reported by the Veteran were not due to IVDS.  According to the November 2013 VA spine examination report, the examiner determined that the Veteran did not have IVDS of the thoracolumbar spine.  In October 2011, the Veteran reported experiencing many incapacitating episodes over the previous 12-month period; however, because the Veteran has never been diagnosed with IVDS, alternative consideration of a rating under Diagnostic Code 5243 is not warranted.        

The Board finds that the severity of the Veteran's thoracolumbar spine disability has been shown to warrant a 40 percent disability rating during the entire appellate period.  As such, no discussion of staged ratings is necessary. 

Radiculopathy of the Left and Right Lower Extremities

The General Rating Formula for Diseases and Injuries of the Spine also provides that associated neurologic abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  In a March 2014 rating decision, the RO assigned a separate rating of 20 percent for radiculopathy of the left lower extremity and a rating of 10 percent for radiculopathy of the right lower extremity.  The RO classified both ratings under Diagnostic Code 8520, and assigned an effective date of October 4, 2011 for each. 

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a.  Complete paralysis of the sciatic nerve (e.g. the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost) is rated 80 percent disabling.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.

The Board observes that the words "mild," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

In the Veteran's December 2009 claim, he reported pain and numbness that radiated down his bilateral lower extremities to his ankles.  According to a January 2010 VA examination report, the Veteran reported a history of numbness, leg and foot weakness, and paresthesias.  A March 2010 VA examination report also referenced a history of numbness, leg and foot weakness, and paresthesias; however, a sensory examination conducted at that time revealed normal findings for the upper and lower extremities.  

In a May 2010 letter, the Veteran's private physician, Dr. R.R., stated that the Veteran experienced radiating pain and numbness into both lower extremities.  In a September 2010 letter, Dr. R.R. again described pain and numbness radiating into both of the Veteran's lower extremities.  

A June 2011 VA spine examination report referenced a history of numbness and paresthesias.  A sensory examination conducted at that time revealed abnormal findings, with decreased vibration and decreased pain or pinprick sensation.  A VA staff physician interpreted abnormal findings from nerve conduction testing.  In a July 2011 addendum, she opined that the EMG changes in the Veteran's L4/5 innervated muscles, as well as his history, were consistent with a mild degree of lumbar spinal stenosis.  

According to a February 2012 private treatment report, findings from a neurological examination related to the thoracolumbar spine suggested a disc lesion in the Veteran's lumbar spine with subsequent nerve root irritation, and sciatica from lumbosacral or sacroiliac lesions, subluxation syndrome, disc lesions, spondylolisthesis, adhesions, or interventricular foraminal occlusion.  

In a November 2013 VA spine examination report, the examiner found the Veteran to have radiculopathy in both lower extremities and noted the presence of mild intermittent pain bilaterally, mild paresthesias and/or dysesthesias bilaterally, and mild numbness bilaterally.  Even though the examiner determined that all radicular symptoms were mild, he also noted that the symptoms in the Veteran's left side were greater than those of his right side.  

In a December 2013 private chiropractic treatment note, the Veteran reported numbness and weakness with radiating pain to the left knee.  Examination at that time revealed decreased sensation in the left L3 and L4 dermatomes.  Private chiropractic treatment notes from January 2014 reflected the Veteran's report of burning, numb, sharp and shooting pain radiating to the left knee.  The Veteran rated these symptoms at 6 (on a scale of 0 to 10) and stated that they were constant.  The chiropractor characterized these symptoms as moderate. 

Resolving all doubt in favor of the Veteran, the Board finds that, during the entire appellate period, the Veteran's neurologic symptoms of the left lower extremity warrant a 20 percent rating under Diagnostic Code 8520 and the neurologic symptoms of the right lower extremity warrant a 10 percent rating under Diagnostic Code 8520.  Although radiculopathy was not explicitly diagnosed until November 2013, the Veteran has provided competent and credible reports of numbness and tingling in both lower extremities during the entire period on appeal, including in his December 2009 claim.  The Veteran's private physician referenced these symptoms as early as May 2010, and two private chiropractors have documented findings of neurologic impairment since February 2012.  VA examination reports from January 2010 and March 2010 indicated a history of numbness, leg and foot weakness, and paresthesias, and a June 2011 VA examination report described a history of numbness and paresthesias, with abnormal results documented on sensory examination and nerve conduction testing.  A July 2011 VA addendum found these abnormalities to be consistent with a mild degree of lumbar spinal stenosis.  Given the Veteran's competent and credible reports of radicular symptoms dating back to his December 2009 increased rating claim, with a series of VA and private examinations showing neurologic abnormalities, culminating in a formal diagnosis of radiculopathy in November 2013, the Board finds that the record demonstrates a consistent pattern of neurologic impairment in both lower extremities that warrants ratings of 20 percent and 10 percent for the left and right leg, respectively, during the entire appellate period.    

While the November 2013 VA examiner characterized all of the Veteran's bilateral radicular symptoms as mild, he also noted that the Veteran's left side was more affected by these symptoms than his right side.  Contemporaneous private chiropractic treatment records appear to correlate this finding, as January 2014 treatment reports described burning, numb, sharp and shooting pain radiating to the left knee, which the chiropractor characterized as moderate; however, these records did not mention radiation of these symptoms to the right lower extremity.  Thus, while the most recent VA examiner characterized the radicular symptoms as mild, a 20 percent rating is nevertheless warranted for radiculopathy in the left lower extremity because, when resolving all doubt in the Veteran's favor, the examiner noted that the symptoms affected the Veteran's left side greater than his right side, and the chiropractor characterized symptoms radiating to the Veteran's left knee (but not the right knee) as moderate.   

Accordingly, given the level of severity of the radiculopathy reflected in the most recent November 2013 VA spine examination, and considering the sensory symptoms, pain, weakness, and associated functional impairment of both lower extremities, the Board finds that the criteria for 20 and 10 percent ratings for the left and right lower extremities, respectively, are more nearly approximated.  See 38 C.F.R. §§ 4.6; 4.124a.

However, the assignment of ratings in excess of 20 percent for the left lower extremity and in excess of 10 percent for the right lower extremity is not warranted.  According to the VA examination reports and private treatment records, at no point has the Veteran's radiculopathy of the right or left lower extremity been productive of moderately severe incomplete paralysis.  As described above, the November 2013 examiner characterized all radicular symptoms as mild, and none of the private treatment records provide evidence of a moderate level of severity for the Veteran's right lower extremity radiculopathy. 

The Board has also considered whether other diagnostic criteria are applicable; however, the record does not reflect any additional diagnoses or neurological manifestations so as to warrant a higher or separate disability rating for his radiculopathy of the right and left lower extremities.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 - 8730, Diseases of the Peripheral Nerves.  See also 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


ORDER

A disability rating of 40 percent, but no higher, for a service-connected thoracolumbar spine disability is granted for the entire period on appeal. 

A separate disability rating of 20 percent, but no higher, for radiculopathy of the left lower extremity prior to October 4, 2011 is granted. 

A rating higher than 20 percent for radiculopathy of the left lower extremity since October 4, 2011 is denied. 

A separate disability rating of 10 percent, but no higher, for radiculopathy of the right lower extremity prior to October 4, 2011 is granted.

A rating higher than 10 percent for radiculopathy of the right lower extremity since October 4, 2011 is denied. 


REMAND

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's service-connected thoracolumbar spine disability, cervical spine disability, and radiculopathy of both lower extremities are considered a "single disability" for purposes of TDIU analysis because they arise from a common etiology.  The rating for these disabilities meets the schedular requirement.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16. 

The Veteran has reported that he previously worked as an electrician for more than 20 years, and that his service-connected disabilities have rendered him unemployable.  During a November 2013 VA spine examination, the examiner found that the Veteran's thoracolumbar spine disability impacted his ability to work.  The Veteran reported that he had to quit his job as a self-employed journeyman electrician because he could not function with the pain and discomfort since 2010.  The examiner did not provide an opinion as to whether the Veteran's service-connected disabilities rendered him unemployable.  The current evidence of record is insufficient to adjudicate the Veteran's claim for TDIU and an additional examination and opinion, preferably by a vocational specialist, is required.  The examination report must include detailed findings, and the medical opinion must be supported by a thorough explanation.

The RO should also consider in the first instance whether to refer the Veteran's back disability claim to the Director, Compensation and Pension Service, for consideration of a combined extraschedular rating in light of the recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Johnson v. McDonald.  In that decision, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any outstanding private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination, to be conducted by a VA vocational specialist, if possible, to obtain an opinion as to the impact of the Veteran's service-connected disabilities on his employability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities, whether individually or in the aggregate, and without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

4.  After completing the above development, readjudicate the issue of entitlement to TDIU.  Additionally, the RO should specifically consider whether to refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular adjudication, to include whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  If any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


